DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and/or amendments filed on 01/15/2021 are acknowledged. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 has been considered by the examiner in this case.

Priority
	This application, filed 01/15/2021 claims priority from a provisional US patent application 62/961,521 filed on 01/15/2020, and provisional US patent application 62/277,222 filed 01/11/2016 and is a continuation in part of US patent application 15/403,954 filed on 01/11/2017. Priority for the current claims is found in provisional application 62/961,521 but not in the prior applications 62/277,222 and 15/403,954. The instant claims thus appear to have priority date of 01/15/2020.

Grounds of Rejection
Claim Rejections - 35 USC § 112 1st Paragraph – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for eluting F18 triflyl fluoride, does not reasonably provide enablement for F18 sulfonyl fluorides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. A claim fails to meet the enablement requirement if an artisan of ordinary skill could not make or use the invention without undue experimentation. Here, the person of ordinary skill could not make the composition as claimed, or use it as a contrast agent, without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
All of these factors have been considered, and the most relevant are discussed below.

The breadth of the claims
The claim encompasses all 18F sulfonyl fluorides with the formula RSO2F where R is any alkyl, cycloalkyl, aryl, substituted aryl, etc.

The level of ordinary skill
The applicable field of art is chemistry.  The ordinary artisan works in the field of synthetic organic chemistry or pharmaceuticals, and has a bachelors degree in chemistry, or a similar combination of education and experience.  C.f. C&EN article provided in the parent case (more than 5 times more bachelor degrees than Ph.D. degrees in chemistry awarded each year).  Thus, the artisan can follow standard operating procedures, optimize known methods, and apply standard operating procedures to systems that are marginally different from those already known.  But it is beyond the skill of the artisan to come up with new operating procedures, or even to apply old procedures to highly unfamiliar systems.

The level of predictability in the art
How to use: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. The level of unpredictability is in the art is very high. Compounds which differ by only a methyl group show different properties, e.g.  theophylline and caffeine, theophylline being a bronchodilator and the other a nervous system stimulant. In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain). Thus in the chemical/pharmaceutical arts, the area where radiopharmaceuticals are made, the volatility of a compound of unknown charge or characteristics from an unstated column material using air would not be readily understood with similar chemical examples. Though the specification discloses a method to elute triflyl fluorides using air (a known air volatile compound) no specific volatile sulfonyl fluoride compounds are shown. The article of Zhou, D., (JNM, 2017) provides evidence that gaseous triflyl fluorides can be used for radiofluorination but that tosyl fluoride 18FTsF has little volatility and thus stays on the column. (See paragraphs 1 and 3.) The article of Inkster, J.A., (Chemistry, 2012) provides evidence that sulfonyl fluorides remain on columns even after eluting with air till the columns are dry indicating they are not volatile. (See page 11087, paragraphs 7-8.) Thus the art appears to indicate sulfonyl fluorides are not volatile and will not elute due to the presence of air.

The amount of direction provided by the inventor
The specification discloses a method to make fluorinated compounds and provides multiple examples using triflyl fluorides but none using sulfonyl flourides.

The existence of working examples
No specific working examples using volatile sulfonyl fluorides are provided.

The quantity of experimentation needed to make or use the invention 
In order to make the invention, the artisan would have to start from scratch finding a sulfonyl fluoride rather than a triflyl fluoride that would be volatile and thus be able to be eluted from a column with air rather than remaining on the column to later be eluted by a solution or solvent.
	Given the modest abilities of the ordinary artisan, and the high degree of unpredictability in this art, the required experimentation would be undue.

Claim Rejections - 35 USC § 112 – 2nd
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein a separator is used to separate [F-18]triflyl fluoride from the reaction mixture using air flow provided by the pump” however claims 3 and 1 from which it depends do not provide for any substrates/reactants/products or steps forming [F-18]triflyl fluoride only for the presence of sulfonyl fluorides. Claim 5 does not rectify these issues. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, D., et al., U.S. Patent Application 2017/0197912A1 published 07/13/2017 in view of Lee, C. et al., U.S. Patent Application Publication 2008/0281090A1.
Zhou teaches methods of making sulfonyl fluorides comprising passing aqueous F18 fluoride solution through a solid phase extraction column comprising an anion exchange resin to bind to the resin, rinsing with organic solvent, eluting the F18 fluoride to release the fluoride with RSO2F and eluting an RSO2R1 compound where R is an alkyl (CH3, etc.) and R1 (tosyl chloride, etc.) is a leaving group, the solvents are acetonitrile, etc. with HCl-/CL-- agents, the polymeric matrix has ammonium groups, further bases and phase transfer catalysts are used and pre-dried, regeneration is also carried out on anhydrous or aqueous conditions, the sulfonyl fluoride is used for further PET radiotracers and to measure the specific activity of fluoride, and elution is done via circulating. (See claims 1-19.)
Zhou does not teach using a single peristaltic pump to move the reactants and products on and off of the column. 
Lee teaches a reaction circuits for carrying out chemical reactions such as 18F labeling reaction on ion exchange columns. (See paragraph 0015.) Lee teaches that the reactions carried out using one or more pumps to transfer liquids in and out of columns or the device such as electronic, magnetic, or preferably peristaltic pumps. (See paragraph 0170.) Lee teaches methods of providing several sequential chemical processes including ion exchange, product purification, solvent evaporation, aqueous and anhydrous reactions and teaches a loop system comprising a column 111 where valves 110E and 110C are closed and peristaltic pump 103B allowing for the reactant mixture to be passed over the column multiple times as well as further preparing and purifying the mixtures on the column. (See paragraphs 0069-0071.) Lee teaches that the devices provide for improve cost, speed and efficiency. (See paragraph 005.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and devices taught by Lee for 18F radiosynthesis such as column valve and loop systems pushed by a single peristaltic pump to load and circulate reactants and elutants from a column in the processes Zhou requiring the loading, reacting, and elution of 18F products and reactants. This is merely the use of an art recognized system capable of performing such radiosynthetic methods in a method of radiosynthesis. One of ordinary skill in the art would have been motivated to utilize only one peristaltic pump given the teachings of Lee that one pump can be used in the devices such as in the recirculating column configuration using pump 103B that would allow for on column reactions found in Zhou  as well as a mixture of different kinds of pumps making it obvious that one peristaltic pump along with further kinds of pumps in the system if further steps or more complicated reaction loops would be required. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art is drawn to 18F column based radiosynthesis methods.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,242,314 in view Lee, C. et al., U.S. Patent Application Publication 2008/0281090A1.
The prior claims teach methods of making sulfonyl fluorides comprising passing aqueous F18 fluoride solution through a solid phase extraction column comprising an anion exchange resin to bind to the resin, rinsing with organic solvent, eluting the F18 fluoride to release the fluoride with RSO2F and eluting an RSO2R1 compound where R is an alkyl (CH3, etc.) and R1 (tosyl chloride, etc.) is a leaving group, the solvents are acetonitrile, etc. with HCl-/CL-- agents, the polymeric matrix has ammonium groups, further bases and phase transfer catalysts are used and pre-dried, regeneration is also carried out on anhydrous or aqueous conditions, the sulfonyl fluoride is used for further PET radiotracers and to measure the specific activity of fluoride, and elution is done via circulating. (See claims 1-19.)
The prior claims do not teach using a single peristaltic pump to move the reactants and products on and off of the column. 
Lee teaches a reaction circuits for carrying out chemical reactions such as 18F labeling reaction on ion exchange columns. (See paragraph 0015.) Lee teaches that the reactions carried out using one or more pumps to transfer liquids in and out of columns or the device such as electronic, magnetic, or preferably peristaltic pumps. (See paragraph 0170.) Lee teaches methods of providing several sequential chemical processes including ion exchange, product purification, solvent evaporation, aqueous and anhydrous reactions and teaches a loop system comprising a column 111 where valves 110E and 110C are closed and peristaltic pump 103B allowing for the reactant mixture to be passed over the column multiple times as well as further preparing and purifying the mixtures on the column. (See paragraphs 0069-0071.) Lee teaches that the devices provide for improve cost, speed and efficiency. (See paragraph 005.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods and devices taught by Lee for 18F radiosynthesis such as column valve and loop systems pushed by a single peristaltic pump to load and circulate reactants and elutants from a column in the processes of the prior claims requiring the loading, reacting, and elution of 18F products and reactants. This is merely the use of an art recognized system capable of performing such radiosynthetic methods in a method of radiosynthesis. One of ordinary skill in the art would have been motivated to utilize only one peristaltic pump given the teachings of Lee that one pump can be used in the devices such as in the recirculating column configuration using pump 103B that would allow for on column reactions found in Zhou  as well as a mixture of different kinds of pumps making it obvious that one peristaltic pump along with further kinds of pumps in the system if further steps or more complicated reaction loops would be required. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art is drawn to 18F column based radiosynthesis methods.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618